Citation Nr: 1145363	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-25 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a bladder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to December 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A specialist medical opinion was obtained through the Veterans Heath Administration (VHA) in June 2011, and a copy of this VHA opinion was sent to the Veteran and his representative for review and comment.  The Veteran has submitted additional evidence and arguments, and has stated that he wishes to have the case remanded to the RO for review of the new evidence.  

Accordingly, the case is REMANDED for the following action:

Review the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional bladder disability resulting from VA treatment, in light of all evidence received subsequent to the January 2009 supplemental statement of the case (SSOC), in particular the June 2011 VHA opinion and the private physician statements submitted by the Veteran subsequent to the January 2009 SSOC.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative an appropriate SSOC, and provide an opportunity for response, before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


